The respondents moved for a rehearing, and the following opinion was filed January 10, 1899:
Westslow, J.
Upon motion for rehearing attention is called to an erroneous statement of fact in the opinion in this case, where it is said that the Jenkins deed and contract were put on record at the same time. It appears from the bill of exceptions, though not from the printed case, that the contract was not recorded until December 13, 1897, and after Jenkins had deeded the property to Margaret Waltenberry, and after the Waltenberry deed had been recorded. From this fact it is claimed that the defendant Waltenberry was a purchaser protected by the terms of the recording act. The time of the recording of the agreement makes no difference with the result of the case. The recitals in the deed *452from Wells to Jenkins distinctly describe and refer to this agreement, and any purchaser of Jenkins was charged with notice of the contents of the agreement. Reichert v. Neuser, 93 Wis. 513.
By the Oow't.— Rehearing denied.